DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 20, it is unclear how the base panel is fixed to and extending between the first frame and the second frame.  It appears the base panel is only within and fixed to the second frame.
Regarding Claim 25, it is unclear if the inner panel is only lockable to the panel on which it is disposed on or it’s lockable to a different panel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 5-7, 9 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colton et al. (U.S. Pub. No. 2011/0062167) in view of Deaton (U.S. Patent No. 5,845,799).
Regarding Claim 1, as best understood by Examiner, Colton et al. discloses a customized storage system comprising: a first frame end of a crate having a first frame (Figure 1 below); a second frame end having a second frame disposed opposite the first frame (figure 1 below); a base panel fixed to and extending between the first frame and the second frame (Figure 1 below); a lid assembly engaged to the first frame 34/35 (figure 1), the lid assembly including a lid hinge assembly mounting a lid to a lid frame assembly 45 (figure 1), the lid hinge assembly including a plurality of hinges adapted to move the lid between a closed position and an open position (figure 8); a first swinging panel disposed opposite a second swinging panel, each of the first and second swinging panels pivotally mounted to the first frame 30/31 (figure 1), the first and second swinging panels each releasably secured to a respective swinging panel mount disposed at the second frame end when the crate is in a storage position and rotatable about a swinging axis at the first frame to move the crate into a collapsed position (figure 2 and 3), the collapsed position including the first and second swinging panels being housed in an internal space of the first frame (figure 7); a first folding panel 13/14 (Figure 1) disposed opposite a second folding panel 12 (figure 1), each of the first and second folding panels pivotally mounted to the first frame with a respective proximal folding panel mount and to the second frame with a respective distal folding panel mount (figure 5), the first and second folding panels each foldable along a folding axis, 

    PNG
    media_image1.png
    810
    701
    media_image1.png
    Greyscale

Regarding Claim 5, Colton et al. discloses each of the proximal and distal folding frame mounts and the swinging panel mounts provides a storage stability framework to the crate in the storage position (Figure 7).
Regarding Claim 6 Colton et al. discloses the lid assembly is removable (figure 8).
Regarding Claim 7, Colton et al. discloses the crate is movable between the storage position and the collapsed position without removing the lid (Figure 1 and 7).
Regarding Claim 9, Colton et al. teaches all the limitations substantially as claimed except for the plurality of lid hinges includes three hinges each associated with a respective lid frame and adapted to lie flat.  However, it would have been obvious  to modify Colton et al. to include a third hinge since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP2144.04(VI)(B) 
Regarding Claim 24, the first frame and the second frame are symmetrically opposed and the first swinging panel and the second swinging panel are symmetrically opposed (figure 1).
Claims 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz et al. (U.S. Patent No. 7,588,156) in view of Deaton (U.S. Patent No. 5,845,799).
Regarding Claim 13, Lorenz et al. discloses a customized storage system comprising: a crate movable between a storage position and a collapsed position (column 1, lines 39-64), the crate being positionable in at least one of a plurality of selectable crate orientations or a plurality of stacking configurations when the crate is in the storage position (Column 2, lines 24-27), the crate having a first frame 50 (Figure 1) disposed opposite a second frame 20 (Figure 1), the crate having a lid 40 (Figure 1) disposed on the first frame and a base panel disposed on the second frame, the crate having a first swinging panel disposed opposite a second swinging panel 33/34 (Figure 1), each of the first and second swinging panels pivotally mounted to the first frame (figure 1) , the first and second swinging panels each releasably secured to the second 
Regarding Claim 14, Lorenz et al. teaches all the limitations substantially as claimed except for the crate is a symmetric cube.  Absent the demonstration of any new or unobvious results, the claimed shape is considered by Examiner to be prima facie obvious as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, B. Changes in Shape. 
Regarding Claim 15, Lorenz et al. discloses a plurality of crates, wherein at least one of the crates is releasably securable to another crate in at least one of a horizontal stacking configuration or a vertical stacking configuration (Column 2, lines 24-27).
Regarding Claim 16, Lorenz et al. discloses the plurality of selectable crate orientations includes an opening of the crate being oriented in at least one of an upwards direction or an outwards direction (Figure 2).
Regarding Claim 17, Lorenz et al. discloses the plurality of selectable crate orientations includes at least one of a horizontal direction or a vertical direction (Column 2, lines 24-27).
Regarding Claim 18, Lorenz et al. discloses a connector of the inner panel being oriented in at least one of the horizontal direction or the vertical direction (upper rim, figure 1).
Regarding Claim 19, Lorenz et al. discloses the crate is releasably connected to an adjacent crate by the connector in at least one of the horizontal direction or the vertical direction (Column 2, lines 24-27).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colton et al. (U.S. Pub. No. 20110062167) in view of Deaton (U.S. Patent No. 5,845,799) and Fetzer et al. (EP2404837).
Regarding Claim 8, Colton et al. and Deaton teach all the limitations substantially as claimed except for an interior of the crate houses one or more internal modular storage components.  However, Fetzer et al. teaches an interior of the crate houses one or more internal modular storage components 7 (Figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colton et al. and Deaton to include one or more internal modular storage components, as taught by Fetzer et al., in order to organize the interior of the container.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/E.J.V/Examiner, Art Unit 3733                                                                                                                                                                                                        


/DON M ANDERSON/Primary Examiner, Art Unit 3733